Judgment unanimously affirmed, with costs. No opinion. Present — Blaekmar, P. J., Rich, Kelly, Manning and Kelby, JJ. In accord with the provisions of rule 1 of the Rules of Civil Practice, Jesse Fuller, Jr., Esq., of No. 44 Court, borough of Brooklyn, Kings county, is hereby appointed a member of the committee on character and fitness of applicants for admission to the bar, in and for the Second Judicial District of the Second Judicial Department, such appointment to take effect April 25, 1922. Present — Blaekmar, P. J., Rich, Kelly, Manning and Kelby, JJ.